









CONTRACT OF SALE


BETWEEN


TRIVEST WESTPARK LP,


AS SELLER


AND


BERKSHIRE INCOME REALTY, INC.,


AS BUYER










--------------------------------------------------------------------------------

ii


TABLE OF CONTENTS

ARTICLE 1 PRICE AND EARNEST
MONEY....................................................................... 2
Section 1.1 Agreement to Sell and
Purchase.........................................................  2 Section 1.2
Purchase
Price......................................................................... 
2 Section 1.3 Earnest
Money.......................................................................... 
2 ARTICLE 2 SURANCE, OTHER INFORMATION, AND
SURVEY......................................................... 3 Section 2.1
Title
Insurance........................................................................ 
3 Section 2.2 Other
Information...................................................................... 
3 Section 2.3
Survey................................................................................. 
4 ARTICLE 3 VIEW AND DUE
DILIGENCE.........................................................................
5 Section 3.1 Title
Review..............................................................................
5 Section 3.2 Due Diligence
Period...................................................................  6
ARTICLE 4 REPRESENTATIONS, WARRANTIES, AND
COVENANTS.................................................... 7 Section 4.1
Seller's Representations and
Warranties................................................  7 Section 4.2
Survival of Representations and
Warranties.............................................  8 Section 4.3 Knowledge
Standard.....................................................................  9
Section 4.4 Seller's
Covenants..................................................................... 
9 Section 4.5
Make-Ready............................................................................ 
10 ARTICLE 5 REPRESENTATIONS AND
WARRANTIES................................................................ 10
Section 5.1 Buyer's Representations and
Warranties................................................  10 ARTICLE 6 AND
PRORATIONS................................................................................
11 Section 6.1 Closing
Date.......................................................................... 
11 Section 6.2 Closing
Matters....................................................................... 
11 Section 6.3
Prorations............................................................................ 
12 Section 6.4 Closing
Costs......................................................................... 
13 ARTICLE 7 AND
REMEDIES.................................................................................
14 Section 7.1 Breach of Seller's Representations and Warranties Prior to
Closing....................  14 Section 7.2 Buyer's
Remedies...................................................................... 
14 Section 7.3 Seller's
Remedies..................................................................... 
15 ARTICLE 8 AND
CONDEMNATION.............................................................................
16 Section 8.1 Risk of Loss and
Notice...............................................................  16
Section 8.2 Minor
Casualty........................................................................ 
16 Section 8.3 Major Casualty and
Condemnation.......................................................  17 ARTICLE
9
MISCELLANEOUS.........................................................................................
17 Section 9.1
Notices............................................................................... 
17 Section 9.2
Performance........................................................................... 
19 Section 9.3 Binding
Effect........................................................................ 
19 Section 9.4 Entire
Agreement...................................................................... 
19 Section 9.5
Assignment............................................................................ 
19 Section 9.6
Commissions........................................................................... 
20 Section 9.7
Headings.............................................................................. 
20 Section 9.8 Holidays,
Etc.........................................................................  20
Section 9.9 Legal
Fees............................................................................ 
20 Section 9.10 Governing
Law.........................................................................  21
Section 9.11
Severability.......................................................................... 
21 Section 9.12 Disclaimers, Waivers, and
Releases....................................................  21 Section 9.13
Rule of
Construction.................................................................. 
24 Section 9.14 Effective
Date........................................................................  24
Section 9.15 Independent Contract
Consideration....................................................  24 Section
9.16 Counterparts and Facsimile
Signatures.................................................  24 Section 9.17 No
Recording.......................................................................... 
24 Section 9.18 Waiver of Jury
Trial..................................................................  24
Section 9.19
Exchange.............................................................................. 
25



    EXHIBIT A Legal Description of the Real Property EXHIBIT B List of Service
Contracts EXHIBIT C List of Personal Property EXHIBIT D List of Reports EXHIBIT
E List of Seller Knowledge Individuals EXHIBIT F Special Warranty Deed EXHIBIT G
Bill of Sale EXHIBIT H Assignment of Leases, Contracts, Security Deposits, and
Warranties EXHIBIT I IRC Section 1445 Certificate EXHIBIT J Tenant Notice Letter
EXHIBIT K Leasing Guidelines

--------------------------------------------------------------------------------


CONTRACT OF SALE

THIS CONTRACT OF SALE (this “Contract”) is between TRIVEST WESTPARK LP, a Texas
limited partnership (“Seller”), and BERKSHIRE INCOME REALTY, INC., a Maryland
corporation, (“Buyer”).


BACKGROUND

Buyer wants to purchase, and Seller wants to sell, all of Seller’s interest in:

a.  

the land (the “Real Property”) located in Harris County, Texas, more
particularly described on Exhibit A attached to this Contract, and all rights
and appurtenances pertaining to the Real Property, including any interest of
Seller in adjacent streets, alleys, easements, and rights-of-way;


b.  

all improvements, structures, and fixtures located on the Real Property
(collectively, the “Improvements”);


c.  

the accessions, appurtenant rights, privileges, appurtenances and all the estate
and rights of Seller in and to the Real Property and the Improvements, as
applicable, or otherwise appertaining to any of the property described in the
immediately preceding clauses a. and b.;


d.  

all residential leases affecting the Real Property (the “Leases”), including
Seller’s interest in all security deposits in connection therewith, and the
service contracts listed in Exhibit B attached to this Contract (the “Service
Contracts”);


e.  

all personal property owned by Seller and located on the Real Property,
including, without limitation, the personal property described on the list
attached as Exhibit C to this Contract (the “Tangible Personal Property”);


f.  

all records and correspondence relating to tenants in Seller’s possession used
in the continuing operation of the Improvements excluding all documents that are
subject to an attorney-client privilege (the “Records”);


g.  

the trade name “Antilles Apartments” or similar derivations thereof, without any
warranty as to exclusivity or otherwise (the “Trade Name”);


h.  

to the extent assignable, all intangible property owned or held by Seller or in
which Seller has an interest, if any, that is related to or used in connection
with any of the Real Property or the Improvements or the operations thereon,
including but not limited to the right to the use of (without warranty as to
exclusivity or otherwise) any names, marks, trade marks, trade names and
telephone numbers and listings employed in connection with the Real Property or
the Improvements or the operations thereon (collectively, the “Intangibles”);
and


i.  

Seller’s rights in any and all licenses, permits, certificates of occupancy,
approvals, dedications and entitlements (the foregoing described property
together with the Real Property, the Improvements, the Leases, the Service
Contracts, the Tangible Personal Property, the Records, the Trade Name and the
Intangibles are collectively called the “Property”).



ARTICLE 1


PURCHASE PRICE AND EARNEST MONEY

Section 1.1 Agreement to Sell and Purchase.

Seller shall sell to Buyer, and Buyer shall purchase from Seller, the Property,
subject to the Permitted Exceptions (defined in Section 3.1), upon the terms of
this Contract.

Section 1.2 Purchase Price.

The “Purchase Price” for the Property is $10,200,000, payable in immediately
available federal funds at Closing (defined in Section 6.1).

Section 1.3 Earnest Money.

(a)  

Within one business day after the Effective Date (defined in Section 9.14),
Buyer shall deposit with Chicago Title Insurance Company (“Title Company”), 2001
Bryan Street, Suite 1700, Dallas, Texas 75201-3005, Attention: Kay Starkey,
Phone: (214) 965-1686, Fax: (214) 965-1622, Email: starkeyk@ctt.com, immediately
available federal funds in the amount of $100,000 (the “Initial Earnest Money”).


(b)  

If Buyer does not terminate this Contract pursuant to Section 3.2(b) prior to
the 15th day following the commencement of the Due Diligence Period, $25,000 of
the Initial Earnest Money shall be immediately released to Seller by Title
Company and shall be non-refundable to Buyer except in the event that the
Closing does not occur due to a default by Seller. Following its release to
Seller, the $25,000 shall not be considered a part of the Initial Earnest Money
for purposes of this Contract, except that it will be applied to the Purchase
Price at Closing in the same manner as the Initial Earnest Money.


(c)  

If Buyer does not timely terminate this Contract under Section 3.2(b), as a
condition to the continued effectiveness of this Contract, Buyer must deliver an
additional $100,000 in immediately available federal funds (the “Additional
Earnest Money”) to Title Company on or before 12:00 noon CST on the second
business day after the last day of the Due Diligence Period. The Initial Earnest
Money and the Additional Earnest Money, if any, and all interest accrued
thereon, are collectively referred to as the “Earnest Money.”


(d)  

The Earnest Money will be applied to the Purchase Price at Closing; or, if this
Contract does not close, the Earnest Money will be paid as provided in this
Contract. Title Company shall, promptly upon receipt, place the Earnest Money in
a federally insured, interest bearing account. All interest on the Earnest Money
shall remain the property of Buyer. All interest on the Earnest Money will be
reported to the Internal Revenue Service as income of Buyer. Buyer shall
promptly execute and deliver to Title Company all forms reasonably requested by
Title Company with respect to the Earnest Money.


(e)  

Title Company is authorized and directed to pay the Earnest Money to the party
entitled to receive the Earnest Money under the terms of this Contract. Seller
or Buyer, as appropriate, shall deliver a letter of instruction to Title Company
directing the disbursement of the Earnest Money to the party entitled to receive
the Earnest Money promptly upon receipt of a demand from that party.



ARTICLE 2


TITLE INSURANCE, OTHER INFORMATION, AND SURVEY

Section 2.1 Title Insurance.

(a)  

Seller shall cause Title Company to issue to Buyer effective as of the Closing
Date, a Texas standard form of Owner Policy of Title Insurance for the Real
Property and Improvements (the “Owner Policy”), dated as of the Closing Date
(defined in Section 7.1), in the amount of the Purchase Price insuring good and
indefeasible fee simple title to the Real Property and Improvements. Seller is
responsible only for payment of the premium for the standard form Owner Policy.
Buyer may request that Title Company issue, but Seller has no obligation to
cause Title Company to issue, other available endorsements to the Owner Policy.
Buyer shall pay the premiums charged for and costs associated with obtaining any
endorsements or modifications to the standard form Owner Policy and for any loan
policy or endorsements required by Buyer’s lender. Upon issuance, the Owner
Policy will except only the non-deleted standard printed exceptions (unless
Buyer has paid for endorsements deleting such exceptions) and the Permitted
Exceptions (defined in Subsection 3.1(d)).


(b)  

Seller, at its expense, shall furnish to Buyer within 3 days after the Effective
Date a title insurance commitment covering the Real Property issued by Title
Company (the “Commitment”), together with copies of all documents referenced as
title exceptions in the Commitment.


Section 2.2 Other Information.

No later than 3 days after the Effective Date, Seller shall furnish or make
available to Buyer the following items:

(a)  

a rent roll (by building and apartment number) (“Rent Roll”), dated no earlier
than 5 days prior to the date Seller delivers same, showing:


(i)  

move-in, term, and expiration date for each Lease;


(ii)  

name of the tenant listed on each Lease;


(iii)  

the amount of the monthly rent for the unit, and any other amenity leased by the
tenant;


(iv)  

the amount of the security and other deposits; and


(v)  

if the apartment is vacant, the market rent for the unit.


(b)  

copies of the reports listed in Exhibit D attached to this Contract (the
“Reports”);


(c)  

copies of the Service Contracts and of all third party warranties in Seller’s
possession;


(d)  

copies of the most current year-to-date operating statements as of the Effective
Date and all existing, unaudited, annual operating statements of the Property
prepared by Seller from January 1, 2002, until the Effective Date (the
“Operating Statements”);


(e)  

copies of the capital expenditures budgets for the Property for 2004 and 2005;


(f)  

copies in Seller’s possession of the utility statements for the Property from
January 1, 2004, until the Effective Date and a summary of utility charges from
January 1, 2002 through December 31, 2004;


(g)  

copies of all architectural drawings and as-built plans and drawings relating to
the Property in Seller’s possession;


(h)  

copies of all certificates of occupancy and other permits or licenses obtained
for the operation of the Property in Seller’s possession;


(i)  

a copy of the most recent appraisal of the Real Property in Seller’s possession;


(j)  

a copy of the most recent title policy relating to the Real Property in Seller’s
possession;


(k)  

a copy of the most recent survey (the “Existing Survey”) of the Real Property in
Seller’s possession;


(l)  

copies of ad valorem tax statements for tax years 2003 and 2004 in Seller’s
possession;


(m)  

a copy of the Seller’s standard lease agreement;


(n)  

copies of the Leases, Service Contracts and Records;


(o)  

a tenant delinquency report; and


(p)  

a report showing any free rent concessions given for the then current month.


In lieu of delivery, Seller may, at its option, make any of the foregoing items
available to Buyer for Buyer’s inspection and copying (at Buyer’s expense) at
the Property or at Seller’s offices during normal business hours upon 24 hours’
prior notice.

Section 2.3 Survey.

Buyer may obtain (and if obtained shall deliver to Seller and Title Company), at
Buyer’s expense, within the Due Diligence Period (defined below) an ALTA
as-built survey (the “Survey”) of the Real Property prepared by a licensed
professional engineer or surveyor reasonably acceptable to Seller and Title
Company, certified to Buyer and Title Company showing the following:

(a)  

the correct legal description of the Real Property;


(b)  

all above-ground Improvements on the Real Property;


(c)  

the area, boundaries and dimensions of the Real Property;


(d)  

any encroachments or protrusions;


(e)  

the location of all easements and building restrictions affecting the Real
Property, identified by recording data;


(f)  

rights-of-way for dedicated or private roadways together with the recording data
evidencing same; and


(g)  

a certification by the surveyor and a display on the survey as to the area of
the Real Property within the 100-year flood plain.



ARTICLE 3


TITLE REVIEW AND DUE DILIGENCE

Section 3.1 Title Review.

(a)  

Buyer has until the last day of the Due Diligence Period (the “Title Review
Period”), to give Seller a detailed notice objecting to any exception or
condition contained in the Commitment or shown on the Survey or the Existing
Survey. If Buyer does not give notice of any objections to Seller within the
Title Review Period, Buyer is deemed to approve the title as shown in the
Commitment, the title exceptions shown in the Commitment, and matters shown on
the Survey and the Existing Survey.


(b)  

If Buyer provides timely objections, Seller has 3 days after receipt of Buyer’s
notice (the “Title Cure Period”) in which it may cure or attempt to cure Buyer’s
objections but Seller has no obligation to cure any of Buyer’s objections.
Notwithstanding anything to the contrary contained herein, Buyer is deemed to
have rejected, without any need for further notice, all liens of mortgages or
deeds of trust, mechanics’ liens, attachments, judgments, liens to secure the
payment of income taxes of Seller, delinquent property tax and assessment liens
against the Property and any other liens against the Property that can be
removed by the payment of a sum (collectively, “Monetary Liens”), and Seller
agrees, at its cost, to cause all such Monetary Liens to be released or removed
on or prior to the Closing Date.


(c)  

If Buyer provides timely objections and Seller does not cure all of Buyer’s
objections within the Title Cure Period for any reason, then, on or before the
date which is 2 days after the Title Cure Period, Buyer shall, as its sole and
exclusive remedy, waiving all other remedies, either:


(i)  

terminate this Contract by giving a termination notice to Seller, then Title
Company shall return the Earnest Money to Buyer and the parties have no further
rights, liabilities, or obligations under this Contract (other than those that
expressly survive termination); or


(ii)  

waive the uncured objections by proceeding to Closing and be deemed to approve
Seller’s title as shown in the Commitment, the title exception documents in the
Commitment, the Existing Survey and the Survey.


  If Seller does not timely receive notice of Buyer’s election to terminate
under this Section 3.1(c), Buyer is deemed to waive the uncured objections and
to approve Seller’s title as shown in the Commitment, the title exception
documents in the Commitment, the Existing Survey and the Survey.


(d)  

All exceptions shown on the Commitment, title exception documents in the
Commitment, the Existing Survey or the Survey that are not cured by Seller
within the Title Cure Period are the “Permitted Exceptions.” In addition, any
matters that would be shown by the Survey shall constitute Permitted Exceptions
for all purposes of this Contract unless Purchaser obtains the Survey and makes
specific objections thereto within the time specified for objection under
Section 3.1.


Section 3.2 Due Diligence Period.

(a)  

At all times after the Effective Date, Buyer may enter the Real Property and
Improvements to conduct inspections of the Real Property and Improvements,
review the Records, and review and analyze all materials, surveys, maps,
reports, and other matters and information provided by Seller under this
Contract (collectively, the “Studies”). Buyer must notify Seller of its
intention to enter the Real Property and Improvements at least 24 hours prior to
each intended entry unless entry to an occupied unit is required, in which case
notice must be given 48 hours in advance. Buyer acknowledges that all Studies
are solely for the purpose of assisting Buyer in its due diligence review of the
Property, and not for Seller’s benefit or use. Buyer shall be solely responsible
for selecting its consultants to conduct the Studies, and Buyer’s reliance on
any such Studies will be at its sole risk. Seller shall not be required to
verify the accuracy or completeness of any such Studies, and consequently, Buyer
agrees that it will not disclose (directly or indirectly) any information
concerning, related to, or derived from the Studies to Seller, its employees,
agents, contractors, or tenants, or to any third party except to Buyer’s agents,
consultants, employees, lenders, prospective lenders, investors or potential
investors and except to the extent necessary to comply with legal requirements.


  Seller may, at its option, have a representative present for each inspection
or test. Buyer may not enter into any unit except in accordance with the Lease.


(b)  

Buyer may, in its sole discretion, elect to terminate this Contract for any or
no reason by giving notice of termination to Seller at any time prior to 5:00
p.m., Dallas, Texas time, on the 30th day following the Effective Date (the
period from the Effective Date through that date being the “Due Diligence
Period”). If no notice of termination is timely received by Seller, this
Contract remains in full force and effect and Buyer’s right to terminate this
Contract under this Section 3.2(b) is waived but Buyer’s failure to timely
deliver the Additional Earnest Money in accordance with Section 1.3(b)
automatically terminates this Contract. Upon a termination under this
Section 3.2(b), the Title Company shall return the Initial Earnest Money to
Buyer and the parties have no further rights, liabilities, or obligations under
this Contract (other than those that expressly survive termination).


(c)  

Prior to any entry on the Real Property and Improvements, Buyer shall deliver to
Seller a reasonably satisfactory certificate of insurance evidencing that Buyer
has commercial general liability insurance and automobile liability insurance,
on an occurrence basis, with limits of at least $2,000,000 and $1,000,000,
respectively, each issued by an insurance company licensed to do business in the
State where the Real Property is located and with an A. M. Best Company rating
of at least A-/IX and a reasonably satisfactory form of endorsement evidencing
the fact that Seller and TriVest Residential, LLC, Seller’s property management
company, are named as additional insureds under Buyer’s liability insurance
policies. Buyer’s insurance policies must be primary with respect to any
liability insurance carried by Seller.


(d)  

Buyer shall perform, and shall cause its agents, employees, and contractors to
perform, all inspections and reviews of the Property so as not to cause any
material damage, loss, cost, or expense to, or claims against Seller or the
Property. Buyer shall, at its expense, promptly repair any damage to the
Property caused by or attributable to Buyer’s inspections or testing to a
condition substantially similar to that existing prior to the inspection or
testing. Buyer shall indemnify, defend, and hold Seller and its property
management company and their respective agents and employees harmless from any
damage, loss, cost, expense (including, without limitation, reasonable legal
fees, court costs, and expenses), or claims caused by, attributable to, or
resulting from the entry onto the Property by Buyer, its agents, employees,
contractors, or consultants, provided, however, that the foregoing indemnity
shall not be applicable to conditions merely discovered by Buyer, but not
originally caused by Buyer, except to the extent that such condition was
exacerbated by Buyer or Buyer’s authorized representatives. Buyer shall cause
any lien filed against the Real Property by a consultant, contractor,
subcontractor, or other person or entity arising by, through, or under Buyer or
otherwise attributable to Buyer’s inspection, testing, and review of the
Property to be released of record (whether through payment or bonding) within 20
days after receipt of notice from Seller of the filing of any lien. The terms of
this Section 3.2(d) survive the Closing or any termination of this Contract.



ARTICLE 4


SELLER’S REPRESENTATIONS, WARRANTIES, AND COVENANTS

Section 4.1 Seller’s Representations and Warranties.

Seller represents and warrants to Buyer:

(a)  

Seller is a Texas limited partnership, validly existing under the laws of the
State of Texas, and is, to the extent necessary, qualified to do business in the
State where the Real Property is located.


(b)  

Seller has the authority to execute and deliver this Contract and to perform its
obligations under this Contract. The person executing this Contract on behalf of
Seller is duly authorized to do so.


(c)  

To the best of Seller’s knowledge, no order, permission, consent, approval,
license, authorization, registration or validation of, or filing with, or
exemption by, any governmental agency, commission, board or public authority is
required to authorize, or is required in connection with, the execution,
delivery and performance of this Contract by Seller or the taking by Seller of
any action contemplated by this Contract.


(d)  

To the best of Seller’s knowledge, there is no pending condemnation or change in
zoning affecting the Property.


(e)  

Seller has received no written notice concerning the Real Property or the
Improvements from any Governmental Authority stating that the Real Property or
the Improvements are in violation of any federal, state, county, or city
statute, ordinance, code, rule, or regulation.


(f)  

Seller has received no written notice from any insurance company or bonding
company of any defects or inadequacies in the Property or any part thereof,
which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges therefor or of any termination
or threatened termination of any policy of insurance or bond;


(g)  

There is no pending litigation affecting the Real Property or the Improvements,
including litigation by any tenant of Seller, except for Cause No. 2004-28843,
styled Peter Ludecke and Marta Ludecke v. TriVest Residential LLC and TriVest
Westpark LP d/b/a Antilles Apartments in the 270 District Court of Harris
County, Texas.


(h)  

There are no attachments, executions, assignments for the benefit of creditors,
or voluntary or involuntary proceedings in bankruptcy or under other debtor
relief laws contemplated by, pending, or, to Seller’s knowledge, threatened
against Seller.


(i)  

To the best of Seller’s knowledge, the Operating Statements are true and
accurate in all material respects.


(j)  

To the best of Seller’s knowledge, the Leases available for review by Buyer are
true and correct copies of the actual Leases in Seller’s possession and are the
complete written documentation of the agreement between Seller, as landlord, and
the tenants.


(k)  

To the best of Seller’s knowledge, the Rent Roll described in Section 2.2(a) is
true and correct in all material respects as of the date thereof.


(l)  

To the best of Seller’s knowledge, as of the date of this Contract there are no
leases, subleases, licenses or other rental agreements or occupancy agreements
(written or verbal) which grant any possessory interest in and to any space
situated on or in the Improvements except as to tenants identified in the Rent
Roll.


(m)  

The apartment units at the Real Property are not subject to, nor do said
apartment units receive the benefit of any rent subsidies or rental assistance
programs. To the best knowledge of Seller, no apartment unit is subject to any
rent control law, ordinance or regulation.


(n)  

To the best of Seller’s knowledge, Seller has not received written notice from
any third party alleging any violation or default by Seller under any Service
Contract or any material agreement currently affecting the Property, including
any recorded documents.


The terms “Governmental Authority” and “Governmental Authorities” mean the
United States of America, the State, the county, and city where the Real
Property is located, and any other political subdivision in which the Real
Property is located or that exercises jurisdiction over the Real Property and
Improvements or the construction of multifamily residential improvements on the
Real Property, and any agency, department, commission, board, bureau, property
owners association, utility district, flood control district, improvement
district, or similar district, or other instrumentality of any of them.

Section 4.2 Survival of Representations and Warranties.

The representations and warranties in Section 4.1 will be deemed made on and as
of the Closing Date with the same force and effect as if made at that time. The
representations and warranties in Section 4.1 survive Closing for a period of 6
months, at which time they terminate unless a claim for breach thereof has been
instituted within the 6-month period as specified in the next sentence. Buyer
may bring an action for a breach of any of Seller’s representations and
warranties only if (i) Buyer gives Seller notice of the circumstances giving
rise to a breach within the 6-month period, and (ii) the aggregate, actual
damages from all breaches by Seller for which timely notices have been given by
Buyer exceed $20,000. Buyer may collect only actual damages for any breach of
Seller’s representations and warranties under this Contract. Buyer waives the
right to collect special, consequential, punitive, or any other damages other
than actual damages in connection with this transaction and this Contract.
Except for (i) any adjustment of the prorations as set forth in Section 6.3, and
(ii) the warranties in the Deed, the Bill of Sale, and the Assignment of Leases,
(a) the aggregate liability of Seller for all damages of any kind related to
this Contract or this transaction is limited to $300,000, and (b) any suit
against Seller for damages must be instituted 2 years after Closing or the
damages are thereafter barred. The provisions of this Section 4.2 survive the
Closing or any termination of this Contract.

Section 4.3 Knowledge Standard.

For purposes of this Contract, the term Seller’s knowledge means the current,
actual knowledge of the individuals listed on Exhibit E attached to this
Contract, without independent inquiry and without any implied duty to inquire,
and does not include knowledge imputed to Seller from any other person. The
named individuals are acting for and on behalf of Seller and in a capacity as an
officer of Seller or one or more of Seller’s Affiliates (defined in
Section 9.5(d)) and are in no manner expressly or impliedly making any
representations or warranties in an individual capacity. Buyer waives any right
to sue or to seek any personal judgment or claim against any of the named
individuals.

Section 4.4 Seller's Covenants. Seller covenants with Buyer as follows:

(a)  

At all times from the Effective Date to the Closing Date, Seller shall keep and
perform all of the material obligations to be performed by the landlord under
the Leases. Seller shall not, without Buyer’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, (a) enter
into any new Lease or amend, extend or renew a Lease except in accordance with
those leasing guidelines with respect to base rent, concessions, term and tenant
credit qualifications attached hereto as Exhibit K (the “Leasing Guidelines”),
(b) terminate any Lease except by reason of a default by the tenant thereunder;
or (c) grant any concessions to a tenant except in accordance with the Leasing
Guidelines.


(b)  

At all times from the Effective Date to the Closing Date, Seller will manage,
operate, repair and maintain the Property in the same manner as Seller managed,
operated, repaired and maintained the Property prior to the date hereof and will
keep the Property in its present state of repair subject to normal wear and tear
and damage by fire or other casualty, exercising the same degree of care in such
matters as Sellers has previously exercised. Seller will not remove any Personal
Property except as may be required for necessary repair or replacement, and
replacements shall be of equal quality and quantity as existed as of the time of
its removal.


(c)  

At all times from the Effective Date to the Closing Date, Seller shall maintain
in force property insurance and commercial general liability insurance covering
the Real Property and the Improvements in accordance with Seller’s customary
procedures.


(d)  

Seller shall withdraw the Property from active marketing and Seller will not
accept any additional offers to acquire the Property for the duration of this
Contract.


(e)  

Seller shall not modify or amend any Service Contract without the prior written
consent of Buyer which consent shall not be unreasonably withheld or delayed.


(f)  

Seller shall allow Buyer or Buyer’s representatives access to the Property, the
Leases and other documents required to be delivered under this Contract upon
reasonable prior notice at reasonable times; provided Buyer agrees that the
original leases and all other original documents shall remain on-site at the
Property.


(g)  

Seller shall deliver to Buyer an updated Rent Roll dated three (3) business days
prior to the Closing Date.


(h)  

Seller will remain responsible for terminating all service contracts other than
the Service Contracts and shall take the necessary steps to assure that such
service contracts will not encumber the Property or be an obligation of Buyer on
or after the Closing.


Section 4.5 Make-Ready.

Three (3) business days prior to Closing, Buyer and Seller will jointly inspect
the vacant apartment units to determine whether such units are ready, in all
material aspects, to be occupied by tenants (a “Make Ready Condition”). If
Seller and Buyer, in their reasonable discretion, determine that the number of
vacant units not in Make Ready Condition exceed 20, then Buyer will receive a
credit at closing of $600 for each vacant unit in excess of 20 that is not in
Make Ready Condition.


ARTICLE 5


BUYER’S REPRESENTATIONS AND WARRANTIES

Section 5.1 Buyer’s Representations and Warranties.

Buyer represents and warrants to Seller, which representations and warranties
are also deemed to be made on and as of the Closing Date:

(a)  

Buyer is a Maryland corporation, validly existing and in good standing under the
laws of the State of Maryland.


(b)  

Buyer has the authority to execute this Contract and to perform its obligations
under this Contract. The person executing this Contract on behalf of Buyer is
duly authorized to do so.


(c)  

There are no attachments, executions, assignments for the benefit of creditors,
or voluntary or involuntary proceedings in bankruptcy or under other debtor
relief laws contemplated by, pending, or threatened against Buyer.



ARTICLE 6


CLOSING AND PRORATIONS

Section 6.1 Closing Date.

The closing of this Contract (the “Closing”) will take place in Title Company’s
offices commencing at 10:00 a.m., Dallas, Texas time, on or before the 10th day
following the expiration of the Due Diligence Period (or if such date falls on a
Saturday, Sunday or legal holiday, on the next business day following) (the
“Closing Date”).

Section 6.2 Closing Matters.

(a)  

Expressly conditioned upon Buyer’s compliance with its obligations under Section
6.2(b), Seller shall deliver at Closing:


(i)  

a Special Warranty Deed (the “Deed”), duly executed and acknowledged by Seller,
containing no exceptions or conditions except the Permitted Exceptions,
substantially in the form attached to this Contract as Exhibit F;


(ii)  

at least 2 counterparts of a Bill of Sale (the “Bill of Sale”), duly executed by
Seller, substantially in the form attached to this Contract as Exhibit G;


(iii)  

at least 2 counterparts of an Assignment of Leases, Contracts, and Security
Deposits, (the “Assignment of Leases”) duly executed by Seller, substantially in
the form attached to this Contract as Exhibit H.


(iv)  

an IRC Section 1445 Certification, duly executed by Seller, substantially in the
form attached to this Contract as Exhibit I;


(v)  

at least 1 counterpart of a notice to tenants (the “Tenant Notice Letter”), duly
executed by Seller in substantially the form attached to this Contract as
Exhibit J, to be addressed to each tenant at the Real Property;


(vi)  

a Rent Roll dated no earlier than 3 days prior to Closing;


(vii)  

a list of aged rent delinquencies, identifying each delinquent tenant by name
and unit number, dated no earlier than 3 days prior to the date Seller delivers
same;


(viii)  

possession of the Property, subject to the Permitted Exceptions and the rights
of tenants in possession under the Leases;


(ix)  

such affidavits as the Title Company may reasonably require in order to omit
from its title insurance policy all exceptions for (i) parties in possession
other than under the rights to possession granted under the Leases; and
(ii) mechanics’ liens, as well as a Gap Indemnity Agreement;


(x)  

evidence acceptable to Title Company authorizing the consummation by Seller of
the purchase and sale transaction contemplated hereby and the execution and
delivery of the closing documents on behalf of Seller; and


(xi)  

the following, if they are in Seller’s possession:


(A)  

originals of the Leases, the Service Contracts, and the Records;


(B)  

all keys to the Improvements; and


(C)  

original copies of all certificates, licenses, permits, authorizations and
approvals issued for or with respect to the Property by governmental authorities
having jurisdiction, except that photocopies may be substituted if the originals
are posted at the Property.


(b)  

At Closing, Buyer shall deliver to Title Company as a condition precedent to the
obligation of Seller to perform its obligations under Section 6.2(a):


(i)  

by wire transfer or other immediately available federal funds, the Purchase
Price, subject to applicable prorations and credits;


(ii)  

at least 2 counterparts of the Assignment of Leases and the Bill of Sale, duly
executed by Buyer; and


(iii)  

at least 1 counterpart of the Tenant Notice Letter, duly executed by Buyer.


(c)  

Seller and Buyer shall execute and deliver to the appropriate parties any
additional documents and instruments that, in the mutual opinion of Buyer’s
counsel and Seller’s counsel, are necessary to consummate this transaction.


Section 6.3 Prorations.

(a)  

Ad valorem taxes and assessments (whether for real estate or personal property)
against the Property will be prorated at Closing as of the Closing Date based on
the tax bills for the year of the Closing. Buyer will receive at Closing a
credit against the Purchase Price in an amount equal to the portion of the taxes
and assessments on the Property from the beginning of the current year to the
Closing Date. If Closing occurs before that year’s tax bills are available, the
proration will be based on the latest tax rate applied to the latest unappealed
tax value.


(b)  

All income and expenses of the Real Property (other than ad valorem taxes and
assessments) will be prorated at Closing as of the Closing Date on an accrual
basis, except that no proration shall be made for rents delinquent as of the
Closing Date. All other income and expense items subject to proration pertaining
to the period prior to the Closing Date will be allocated to Seller and all
income and expense items subject to proration pertaining to the period starting
on the Closing Date will be allocated to Buyer. Seller is responsible for Lease
commissions due Seller’s employees and locator fees for Leases under which the
tenant moves into a unit prior to the Closing Date. Buyer is responsible for
locator fees for Leases under which tenant moves into a unit on or after the
Closing Date. Any income payable in connection with any Service Contract will be
prorated, but no lump sum or up front payments paid to Seller with respect to
any Service Contract will be prorated. Prior to the Closing Date, Buyer and
Seller shall mutually approve and provide to Title Company a schedule of
prorations in as complete and accurate a form as possible. No later than 90 days
after Closing, Seller and Buyer shall make appropriate post-closing adjustments
to the prorations of income and expenses but in no event will any readjustment
be made after the 90th day after the Closing Date.


(c)  

All deposits made by tenants under the Leases as refundable security for rent,
cleaning, pet deposits, plus interest, if any, required under Texas law on any
of such deposits, or any other purposes and not applied by Seller will be
credited against the Purchase Price and assumed by Buyer. No non-refundable
deposits or fees paid by tenants shall be paid or payable to Buyer.


(d)  

With respect to delinquent rentals, Buyer shall make an attempt to collect the
same for Seller’s benefit after the Closing in the usual course of the operation
of the Property (but Purchaser shall not be required to incur any expense in
such collection effort) and such collection, if any, shall be remitted to Seller
promptly upon receipt by Buyer; provided Buyer’s obligation to remit such
delinquent rental payments to Seller shall terminate ninety (90) days after the
Closing Date. Nothing contained herein shall operate to require Buyer to
institute any lawsuit or other collection procedure to collect such delinquent
rentals. Seller and Buyer agree that any sums received by Buyer from any tenant
owing delinquent rentals shall be applied first to current rentals, then to
delinquent rentals owing to Buyer with respect to the period after Closing, and
then to delinquent rentals owed to Seller with respect to the period before
Closing.


(e)  

The obligations of Seller and Buyer under this Section 6.3 survive the Closing.


Section 6.4 Closing Costs.

Costs of closing this transaction will be allocated between Seller and Buyer as
follows:

(a)  

Seller shall pay (i) the basic premium for the Owner Policy (but not for
extended coverage or any endorsements or modifications to the Owner Policy),
(ii) the amounts due under and any prepayment premiums for loans paid at Closing
(any escrows held by the lenders will be returned to Seller), (iii) the cost of
providing the Commitment, (iv) 50% of any escrow fees or similar charges of
Title Company, and (v) the costs, if any, incurred by Seller in connection with
the performance of its obligations under this Contract.


(b)  

Buyer shall pay (i) any premiums related to extended coverage and any
endorsements or modifications to the Owner Policy requested by Buyer, (ii) the
cost of recording the Deed and any other conveyance documents that Buyer may
choose to record, (iii) any and all transfer fees and sales, intangibles, and
conveyance taxes (or equivalents) related to the Closing, (iv) 50% of any escrow
fee or similar charges of Title Company, (v) the cost of the Survey, and (vi)
the costs, if any, incurred by Buyer in connection with the performance of its
obligations under this Contract.


(c)  

All other expenses incurred by Seller or Buyer with respect to the Closing,
including, but not limited to, legal fees of Buyer and Seller (except in the
event of litigation), will be borne and paid exclusively by the party incurring
same, without reimbursement, except to the extent otherwise specified in this
Contract.



ARTICLE 7


DEFAULTS AND REMEDIES

Section 7.1 Breach of Seller's Representations and Warranties Prior to Closing.

Buyer and Seller shall each notify the other promptly upon discovery at or prior
to Closing that any of Seller’s representations and warranties in Section 4.1
are inaccurate in any material respect. If (i) any of Seller’s representations
and warranties in Section 4.1 are inaccurate in any material respect at or prior
to Closing and (ii) Seller does not cure (it being understood that Seller has no
obligation to cure) the material breach within 10 business days (or within
1 business day if Buyer’s notice is given on the Closing Date) after receipt of
notice of the breach from Buyer, then Buyer shall, as its sole and exclusive
remedy, waiving all other remedies, either:

(a)  

terminate this Contract by giving notice to Seller on or prior to the Closing
Date (which will be extended as necessary to accommodate the applicable cure
period); or


(b)  

waive that representation and warranty in its entirety and proceed to the
Closing.


A breach of any Seller representation and warranty is deemed material for the
purpose of this Contract only if, at the Closing, it may cause (in the
reasonable discretion of Buyer) an adverse monetary effect on the Property
greater than $25,000. Any breach of a Seller representation or warranty that is
not material is deemed waived by Buyer and Buyer and Seller shall proceed with
Closing without any reduction in the Purchase Price. In the event of any breach
having an adverse monetary effect on the Property greater than $25,000 but less
than or equal to $100,000, Buyer shall proceed with Closing and receive a credit
against the Purchase Price at Closing in the amount of the adverse monetary
effect. In the event of any breach having an adverse monetary effect on the
Property greater than $100,000, Buyer may elect, in its sole discretion, to
either (i) terminate this Contract, or (ii) proceed with Closing and receive a
credit against the Purchase Price at Closing in the amount of the adverse
monetary effect, provided that, unless agreed upon by Seller and Buyer, Buyer
shall not be entitled to a credit against the Purchase Price on account of such
adverse monetary effect in excess of $100,000.

If Buyer terminates this Contract under this Section 7.1, then Title Company or
Seller, as applicable, shall return the Earnest Money to Buyer and the parties
have no further rights, liabilities, or obligations under this Contract (other
than those that expressly survive termination). If Buyer has actual knowledge of
the inaccuracy or breach of any representation or warranty by Seller at or prior
to Closing and the Closing occurs, Buyer is deemed to waive the representation
and warranty in its entirety.

Section 7.2 Buyer’s Remedies.

(a)     Seller’s Inability to Convey Title at Closing; Condemnation; Major
Casualty Damage.

         If:

(i)  

Seller is unable to convey title to Buyer at Closing subject only to the
Permitted Exceptions for any reason other than an affirmative act or omission by
Seller (excluding an election by Seller not to cure any objection by Buyer under
Section 3.1) that prevents Seller from conveying title as required and either
Seller does not remedy the failure within 1 business day thereafter or Buyer
does not waive any defect in title and accept Seller’s title as Seller is able
to convey it;


(ii)  

condemnation proceedings are initiated against all or any portion of the
Property, and Buyer does not waive its right to terminate this Contract as
specified in Section 8.3; or


(iii)  

a Major Casualty (defined in Section 8.3) occurs and Buyer does not waive its
right to terminate this Contract as specified in Section 8.3;


  then Buyer shall, as its sole and exclusive remedy, waiving all other
remedies, terminate this Contract by giving notice to Seller within 10 days
after the scheduled Closing Date. Upon such termination, Title Company or
Seller, as applicable, shall return the Earnest Money to Buyer, and the parties
have no further rights, liabilities, or obligations under this Contract (other
than those that expressly survive termination).


(b)  

Other Seller Defaults. If (A) Seller does not timely perform its obligations
under Section 6.2(a) for any reason other than (i) Buyer’s failure to timely
perform its material obligations under Section 6.2(b) or (ii) an act that falls
under Section 7.2(a) (or the termination of this Contract under any applicable
provision of this Contract) or (B) Seller does not timely perform any of its
obligations under this Contract (including, without limitation, payment of all
Monetary Liens) other than its obligations under Section 6.2(a) (for any reason
other than the termination of this Contract under any applicable provision of
this Contract) and does not cure the default within 10 business days after
receipt of notice of the default from Buyer, then Buyer shall, as its sole and
exclusive remedy, waiving all other remedies, either:


(i)  

enforce specific performance of this Contract; provided that, if specific
performance is not available to Buyer for any reason, Buyer shall have the right
to pursue any and all remedies, at law or in equity, on account of such Seller
default; or


(ii)  

terminate this Contract by giving notice to Seller within 5 business days
thereafter, in which event Title Company or Seller, as applicable, shall return
the Earnest Money to Buyer, and the parties have no further rights, liabilities,
or obligations under this Contract (other than those that expressly survive
termination), except that Seller shall reimburse Buyer for its actual, third
party out-of-pocket expenses incurred in contracting for and evaluating the
Property, not to exceed $50,000.


  Buyer is deemed to elect to terminate this Contract, receive a return of the
Earnest Money as liquidated damages, and waive any right to enforce specific
performance against Seller unless Buyer complies with its obligations under
Section 6.2(b) on the Closing Date, gives Seller notice of its intent to enforce
specific performance within 90 days after the Closing Date, and files an action
to enforce specific performance against Seller in an appropriate State court
having jurisdiction over the Real Property within 2 years after the Closing
Date.


Section 7.3 Seller’s Remedies.

If:

(a)  

Buyer does not timely perform in accordance with Section 6.2(b) for any reason,
except the termination of this Contract under any applicable provision of this
Contract; or


(b)  

Buyer is otherwise in default in the performance of its obligations under this
Contract and does not cure the default within 10 days after receipt of notice of
the default from Seller (but Seller is not required to give Buyer notice of
default in the performance of Buyer’s obligations under Section 6.2(b) or any
other obligation involving the payment of money);


then Seller shall, as its sole and exclusive remedy, waiving all other remedies,
terminate this Contract by giving notice to Buyer, Title Company shall pay the
Earnest Money to Seller and Seller will retain all Earnest Money as liquidated
damages, and the parties have no further rights, liabilities, or obligations
under this Contract (except for those that expressly survive termination). The
parties agree that Seller’s damages are difficult to ascertain and that the
Earnest Money is a fair approximation of Seller’s damages.


ARTICLE 8


CASUALTY AND CONDEMNATION

Section 8.1 Risk of Loss and Notice.

The risk of loss or damage to the Real Property and Improvements by fire or
other casualty prior to the Closing Date is borne by Seller. Seller shall give
Buyer prompt notice of any destruction of any part of the Real Property and
Improvements or the commencement of any condemnation proceedings against the
Real Property and Improvements between the Effective Date and the Closing Date.

Section 8.2 Minor Casualty.

Whether or not the notice required by Section 8.1 is given, if Improvements are
destroyed by fire or other casualty and the estimated cost of repairs as
reasonably determined by Seller is less than or equal to two percent (2%) of the
Purchase Price (a “Minor Casualty”), Closing will occur with no reduction in the
Purchase Price and at Closing:

(a)  

Seller shall assign to Buyer all proceeds of property insurance payable to
Seller, less any amounts paid by Seller to repair, restore, or clean up the Real
Property and Improvements;


(b)  

Buyer will receive a credit against the Purchase Price equal to the amount of
any deductible under Seller’s property insurance policy;


(c)  

Buyer shall accept the Real Property and remaining Improvements in their damaged
state; and


(d)  

Seller has no obligation to repair or restore any damaged or destroyed portions
of the Real Property and Improvements.


Section 8.3 Major Casualty and Condemnation.

If condemnation proceedings are commenced against any portion of the Real
Property and Improvements, or if Improvements are destroyed by fire or other
casualty and the estimated cost of repairs as reasonably determined by Seller is
more than two percent (2%) of the Purchase Price (a “Major Casualty”), and Buyer
has not waived the exercise of its remedies under Section 7.2(a), then Buyer
shall have the option, exercisable by written notice given to Seller at or prior
to the Closing, to terminate this Agreement, whereupon all obligations of all
parties hereto shall cease, the Deposit shall be returned to Buyer and this
Agreement shall be void and without recourse to the parties hereto except for
provisions which are expressly stated to survive such termination.

If Buyer waives the exercise of its remedies under Section 7.2(a), then Closing
will occur without reduction in the Purchase Price and at Closing:

(a)  

Seller shall assign its interest in all proceeds of property insurance or
condemnation awards to Buyer, less any amounts paid by Seller to repair,
restore, or clean up the Real Property and Improvements;


(b)  

if a Major Casualty occurs:


(i)  

Buyer will receive a credit against the Purchase Price equal to the amount of
any deductible under Seller’s property insurance policy;


(ii)  

Buyer will accept the Real Property and remaining Improvements in their damaged
state; and


(iii)  

Seller has no obligation to repair or restore any damaged or destroyed portions
of the Real Property and Improvements; and


(c)  

if condemnation proceedings are begun:


(i)  

Buyer will accept the remaining Real Property and Improvements subject to the
condemnation proceedings;


(ii)  

Seller has no liability with respect to any portion of the Real Property and
Improvements that is condemned, or with respect to any costs or expenses
incurred by Buyer as a result of any condemnation proceedings; and


(iii)  

Seller has no obligation to defend or otherwise appear in any condemnation
proceedings.



ARTICLE 9


MISCELLANEOUS

Section 9.1 Notices.

All notices, requests, approvals, consents, and other communications required or
permitted under this Contract (“Notices”) must be in writing and are effective:

(a)  

on the business day sent if (i) sent by fax prior to 5:00 p.m. Dallas, Texas
time, (ii) the sending fax generates a written confirmation of sending, and
(iii) a confirming copy is sent on the same business day (and delivered the
following business day) by one of the other methods specified below;


(b)  

on the next business day after delivery, on a business day, to a nationally
recognized overnight courier service for prepaid overnight delivery;


(c)  

3 days after being deposited on a business day in the United States mail,
certified, return receipt requested, postage prepaid, or


(d)  

upon receipt if delivered by any method other than the methods specified above;


in each instance addressed to Buyer or Seller, as the case may be, at the
following addresses, or to any other address either party may designate by 10
days’ prior notice to the other party:

Seller TriVest Westpark LP   c/o TriVest Residential LLC   14185 Dallas Parkway,
Suite 880   Dallas, Texas 75254   Attention:   Ron Taylor   Telephone:   (972)
448-5894   Fax:   (972) 448-5858   E-Mail:   taylor@trivest.net

        With a copy to:

  Munsch Hardt Kopf & Harr, P.C.   4000 Fountain Place   1445 Ross Avenue  
Dallas, Texas  75202-2790   Attention:   Ted M. Benn   Telephone:   214.855.7592
  Fax:   214.978.4344   E-Mail:   tbenn@munsch.com





Buyer: Berkshire Income Realty, Inc.   One Beacon Street, Suite 1500   Boston,
Massachusetts 02109   Attention:   Stephen J. Zaleski  
Telephone:   617.646.2453   Fax:   617.556.1472  
E-Mail:   Stephen.Zaleski@Berkshire-Group.com

        With a copy to:

  Berkshire Property Advisors, LLC   Berkshire Income Realty, Inc.   5720 LBJ
Freeway, Suite 480   Dallas, Texas 75240   Attention:   John Kinzer  
Telephone:   469-549-4237   Fax:   469-549-4036  
E-Mail:   John.Kinzer@bpadv.com  

        With a copy to:

  Bingham McCutchen LLP   150 Federal Street   Boston, Massachusetts 02110  
Attention:   Richard A. Toelke, Esq.   Telephone:   617-951-8000  
Fax:   617-951-8736   E-Mail:   richard.toelke@bingham.com  

Each party shall use commercially reasonable efforts to send a copy of any
notice of termination under this Contract to Title Company on the same date and
by the same method(s) as it is sent to the other party. The failure to send a
copy of any termination notice to Title Company does not invalidate an otherwise
valid termination notice.

Section 9.2 Performance.

Time is of the essence in the performance of this Contract.

Section 9.3 Binding Effect.

This Contract is binding upon and inures to the benefit of the successors and
assigns of the parties.

Section 9.4 Entire Agreement.

This Contract embodies the complete agreement between the parties and cannot be
varied except by written agreement of Seller and Buyer.

Section 9.5 Assignment.

(a)  

This Contract may not be assigned by Buyer without the prior consent of Seller
except to an Affiliate of Buyer. Any assignee of Buyer’s interest in this
Contract is bound by all approvals and waivers, actual and deemed, by Buyer
prior to the assignment, and must assume in writing all of Buyer’s obligations
under this Contract. Buyer is not released from the obligations created under
this Contract as a result of any permitted assignment.


(b)  

Upon any assignment of this Contract, Buyer shall promptly deliver to Seller a
fully executed original of the assignment of this Contract and the assumption by
the assignee of Buyer’s obligations under this Contract.


(c)  

No consent given by Seller to any transfer or assignment of Buyer’s rights or
obligations under this Contract may be construed as a consent to any other
transfer or assignment of Buyer’s rights or obligations. No transfer or
assignment in violation of this Section 9.5 is valid or enforceable.


(d)  

An “Affiliate” of an entity is any entity that controls, is controlled by, or is
under common control with the entity in question. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and day-to-day operations of an entity, whether
through the ownership of voting securities or otherwise.


Section 9.6 Commissions.

Each party hereby warrants to the other party that:

(a)  

It has not dealt with any real estate broker or salesman in the negotiation of
this Contract except Todd Stewart of CB Richard Ellis (“Broker”).


(b)  

If the Closing occurs, Seller shall pay to the Broker at the Closing a
commission calculated in accordance with a separate written agreement between
Seller and Broker. No commission is payable if the Closing does not occur for
any reason, including, without limitation, default by Buyer or Seller.


Each party shall indemnify, defend, and hold harmless the other party against
any real estate commissions due by virtue of the execution or Closing of this
Contract other than to Broker, the obligation or asserted claim for which arises
from actions taken or claimed to be taken by or through the indemnifying party.
The provisions of this Section 9.6 survive the Closing or any earlier
termination of this Contract.

Section 9.7 Headings.

Section headings or captions are used in this Contract for convenience only and
do not limit or otherwise affect the meaning of any provision of this Contract.

Section 9.8 Holidays, Etc.

Whenever any time limit or date provided herein falls on a Saturday, Sunday, or
legal holiday under the laws of the State of Texas or the State where the Real
Property is located or on a day when federal banks are closed, then that date is
extended to the next day that is not a Saturday, Sunday, or legal holiday or a
day when federal banks are closed. The term “business day” as used in this
Contract means any day that is not a Saturday, Sunday, or legal holiday under
the laws of the State of Texas or the State where the Real Property is located
or a day when federal banks are closed.

Section 9.9 Legal Fees.

If there is litigation, arbitration, or mediation concerning the interpretation
or enforcement of this Contract or any portion of this Contract (including,
without limitation the enforcement of an action of specific performance), the
prevailing party is entitled to recover from the losing party its reasonable
legal fees and paraprofessional fees, court costs, and expenses. The provisions
of this Section 9.9 survive the Closing or any earlier termination of this
Contract.

Section 9.10 Governing Law.

This Contract shall be governed by and construed, enforced and interpreted in
accordance with the laws of the State of Texas.

Section 9.11 Severability.

If any provision in this Contract is unenforceable in any respect, the remainder
of this Contract remains enforceable and, in lieu of the unenforceable
provision, there will be added to this Contract a provision as similar in terms
to the unenforceable clause as may be possible and be enforceable.

Section 9.12 Disclaimers, Waivers, and Releases.

Buyer acknowledges and agrees that:

(a)  

EXCEPT AS MAY BE SPECIFICALLY STATED IN THE DEED, BILL OF SALE, ASSIGNMENT OF
LEASES OR IN SECTION 4.1, SELLER, FOR ITSELF AND ON BEHALF OF ALL SELLER
AFFILIATES, SPECIFICALLY DISCLAIMS, AND BUYER EXPRESSLY WAIVES, ANY WARRANTY,
GUARANTY, OR REPRESENTATION, ORAL OR WRITTEN, PAST, PRESENT, OR FUTURE, OF, AS,
TO, OR CONCERNING: (I) THE NATURE AND CONDITION OF THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, THE WATER, SOIL, AND GEOLOGY, AND THE SUITABILITY OF THE
REAL PROPERTY AND IMPROVEMENTS FOR ANY AND ALL ACTIVITIES AND USES THAT BUYER
MAY ELECT TO CONDUCT THEREON; (II) MATTERS OF TITLE; (III) THE NATURE,
ENFORCEABILITY, AND EXTENT OF ANY RIGHT-OF-WAY, LEASE, LIEN, ENCUMBRANCE,
LICENSE, RESERVATION, OR CONDITION OTHERWISE RELATING TO THE REAL PROPERTY AND
IMPROVEMENTS; (IV) THE COMPLIANCE OF THE REAL PROPERTY AND IMPROVEMENTS OR THE
OPERATION THEREOF WITH ANY LAWS, RULES, ORDINANCES, OR REGULATIONS OF ANY
GOVERNMENTAL AUTHORITY OR OTHER BODY, INCLUDING, WITHOUT LIMITATION, THE
AMERICANS WITH DISABILITIES ACT OR THE FAIR HOUSING ACT, AS AMENDED FROM TIME TO
TIME; (V) WHETHER THE IMPROVEMENTS ARE BUILT IN A GOOD AND WORKMANLIKE MANNER;
(VI) ZONING TO WHICH THE REAL PROPERTY AND IMPROVEMENTS OR ANY PORTION THEREOF
MAY BE SUBJECT; (VII) THE AVAILABILITY OF ANY UTILITIES TO THE REAL PROPERTY AND
IMPROVEMENTS OR ANY PORTION THEREOF, INCLUDING, WITHOUT LIMITATION, WATER,
SEWAGE, GAS, ELECTRIC, PHONE, AND CABLE; (VIII) USAGES OF ADJOINING PROPERTY;
(IX) ACCESS TO THE REAL PROPERTY AND IMPROVEMENTS OR ANY PORTION THEREOF; (X)
THE VALUE, COMPLIANCE WITH ANY PLANS AND SPECIFICATIONS PROVIDED BY SELLER,
SIZE, LOCATION, AGE, USE, DESIGN, QUALITY, DESCRIPTION, SUITABILITY, STRUCTURAL
INTEGRITY, OPERATION, TITLE TO, OR PHYSICAL OR FINANCIAL CONDITION OF THE REAL
PROPERTY AND IMPROVEMENTS OR ANY PORTION THEREOF, OR ANY INCOME, EXPENSES,
CHARGES, LIENS, ENCUMBRANCES, RIGHTS, OR CLAIMS ON OR AFFECTING OR PERTAINING TO
THE REAL PROPERTY AND IMPROVEMENTS OR ANY PART THEREOF; (XI) THE EXISTENCE OR
NON-EXISTENCE OF UNDERGROUND STORAGE TANKS; (XII) ANY OTHER MATTER AFFECTING THE
STABILITY OR INTEGRITY OF THE REAL PROPERTY AND IMPROVEMENTS; (XIII) THE
POTENTIAL FOR FURTHER DEVELOPMENT OF THE REAL PROPERTY AND IMPROVEMENTS; (XIV)
THE EXISTENCE OF VESTED LAND USE, ZONING, OR BUILDING ENTITLEMENTS AFFECTING THE
REAL PROPERTY AND IMPROVEMENTS; (XV) TAX CONSEQUENCES (INCLUDING, BUT NOT
LIMITED TO, THE AMOUNT OF, USE OF, OR PROVISIONS RELATING TO ANY TAX CREDITS);
(XVI) WARRANTIES (EXPRESS OR IMPLIED) OF CONDITION REGARDING THE FITNESS OF THE
REAL PROPERTY AND IMPROVEMENTS FOR A PARTICULAR PURPOSE, MERCHANTABILITY,
TENANTABILITY, HABITABILITY, OR SUITABILITY FOR ANY INTENDED USE; (XVII) ANY
ENVIRONMENTAL CONDITIONS THAT MAY EXIST ON THE REAL PROPERTY AND IMPROVEMENTS,
INCLUDING, WITHOUT LIMITATION, THE EXISTENCE OR NON-EXISTENCE OF PETROLEUM
PRODUCTS, PETROLEUM RELATED PRODUCTS, FUNGI OF ALL FORMS AND TYPES, “HAZARDOUS
SUBSTANCES,” “HAZARDOUS MATERIALS,” “TOXIC SUBSTANCES,” OR “SOLID WASTES” AS
THOSE TERMS (WHICH ARE COLLECTIVELY REFERRED TO IN THIS CONTRACT AS “HAZARDOUS
MATERIALS”) ARE DEFINED IN THE COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION
AND LIABILITY ACT OF 1980, AS AMENDED BY SUPERFUND AMENDMENTS AND
REAUTHORIZATION ACT OF 1986, THE RESOURCE CONSERVATION AND RECOVERY ACT OF 1976
(“RCRA”), AND THE HAZARDOUS MATERIALS TRANSPORTATION ACT, AND STATE
ENVIRONMENTAL LAWS, AND IN THE REGULATIONS PROMULGATED PURSUANT TO THOSE LAWS,
ALL AS AMENDED (COLLECTIVELY, THE “HAZARDOUS WASTE LAWS”) AND BUYER RELEASES AND
WAIVES ANY CLAIMS OR CAUSES OF ACTION AGAINST SELLER, SELLER’S AGENTS AND
SELLER’S AFFILIATES BASED IN WHOLE OR IN PART ON ANY VIOLATION OF, OR ARISING
WITH RESPECT TO, ANY FEDERAL, STATE, OR LOCAL STATUTE, ORDINANCE, RULE, OR
REGULATION RELATING THERETO; AND (XVIII) THE FINANCIAL EARNING CAPACITY OR
HISTORY OR EXPENSE HISTORY OF THE OPERATION OF THE REAL PROPERTY AND
IMPROVEMENTS.


(b)  

BUYER SHALL PERFORM ALL INVESTIGATIONS OF THE PROPERTY IT DEEMS NECESSARY DURING
THE DUE DILIGENCE PERIOD AND WILL RELY SOLELY ON ITS OWN INVESTIGATIONS. ANY
PLANS OR SPECIFICATIONS PROVIDED BY SELLER ARE PROVIDED SOLELY FOR CONVENIENCE
AND BUYER IS RELYING SOLELY ON ITS OWN PHYSICAL INVESTIGATION OF THE PROPERTY
AND IS NOT RELYING ON THE ACCURACY OF ANY PLANS OR SPECIFICATIONS. IF BUYER DOES
NOT TERMINATE THIS CONTRACT PRIOR TO THE EXPIRATION OF THE DUE DILIGENCE PERIOD,
BUYER ACCEPTS THE PROPERTY AS CONSTRUCTED REGARDLESS OF WHETHER THE IMPROVEMENTS
AS CONSTRUCTED CONFORM TO ANY PLANS OR SPECIFICATIONS. BUYER ACKNOWLEDGES THAT
THE IMPROVEMENTS AS CONSTRUCTED MAY NOT AND VERY LIKELY DO NOT CONFORM IN ALL
RESPECTS TO THE PLANS AND SPECIFICATIONS AND BUYER HEREBY WAIVES ANY CLAIMS IT
MAY HAVE AS A RESULT OF ANY NON-CONFORMITY OF ANY IMPROVEMENTS AS ACTUALLY
CONSTRUCTED WITH THE PLANS AND SPECIFICATIONS. BUYER IS NOT AND WILL NOT RELY ON
ANY INFORMATION PROVIDED OR NOT PROVIDED TO BUYER BY SELLER TO MAKE A DECISION
CONCERNING THE PURCHASE OR NON-PURCHASE OF THE PROPERTY. ALL SELLER INFORMATION
(DEFINED BELOW) IS SUBJECT TO BUYER’S VERIFICATION AND, REGARDLESS OF BUYER’S
FAILURE TO SO VERIFY THE SELLER INFORMATION, BUYER WILL NOT HOLD SELLER OR ANY
SELLER AFFILIATE LIABLE FOR OR MAKE ANY CLAIMS AGAINST SELLER OR ANY SELLER
AFFILIATE AS TO THE ACCURACY OR INACCURACY OF ANY SELLER INFORMATION.


(c)  

BUYER REPRESENTS AND WARRANTS TO SELLER THAT BUYER’S OPPORTUNITY FOR INSPECTION
AND INVESTIGATION OF THE PROPERTY (AND OTHER PARCELS IN PROXIMITY THERETO) WILL
BE ADEQUATE TO ENABLE BUYER TO MAKE BUYER’S OWN DETERMINATION WITH RESPECT TO
THE ACQUISITION OR NON-ACQUISITION OF THE PROPERTY AND THE PRESENCE OR DISPOSAL
ON OR BENEATH THE REAL PROPERTY AND IMPROVEMENTS (AND OTHER PARCELS IN PROXIMITY
THERETO) OF HAZARDOUS MATERIALS. BUYER ACCEPTS THE RISK OF THE PRESENCE OR
DISPOSAL OF HAZARDOUS MATERIALS ON OR NEAR THE REAL PROPERTY AND IMPROVEMENTS.


(d)  

NO REPRESENTATIONS HAVE BEEN MADE BY SELLER, ANY SELLER AFFILIATE, OR THEIR
AGENTS, BROKERS, OR EMPLOYEES, AND BUYER HAS NOT RELIED ON THE INFORMATION
SUPPLIED BY SELLER IN ENTERING INTO, CONTINUING THE EFFECTIVENESS OF, OR CLOSING
UNDER THIS CONTRACT OTHER THAN SELLER’S REPRESENTATIONS AND WARRANTIES SPECIFIED
IN SECTION 4.1. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER
ACKNOWLEDGES, WARRANTS, AND REPRESENTS TO SELLER THAT NEITHER SELLER NOR ANY
SELLER AFFILIATE, OR THEIR AGENTS, BROKERS, OR EMPLOYEES HAVE MADE ANY
REPRESENTATION OR STATEMENT TO BUYER CONCERNING THE PROPERTY’S INVESTMENT
POTENTIAL OR RESALE AT ANY FUTURE DATE, AT A PROFIT OR OTHERWISE, NOR HAS SELLER
OR ANY SELLER AFFILIATE OR THEIR AGENTS, BROKERS, OR EMPLOYEES RENDERED ANY
ADVICE OR EXPRESSED ANY OPINION TO BUYER REGARDING ANY INCOME TAX CONSEQUENCES
OF OWNERSHIP OF THE PROPERTY.


(e)  

BUYER REPRESENTS AND WARRANTS TO SELLER THAT BUYER IS RELYING SOLELY ON BUYER’S
INDEPENDENT ANALYSIS AND INVESTIGATION OF THE PROPERTY AND BUYER ASSUMES THE
RISK THAT AN ADVERSE CONDITION OF THE PROPERTY MAY NOT HAVE BEEN REVEALED BY ITS
OWN DUE DILIGENCE. SELLER HAS NO DUTY TO INFORM, ADVISE, OR OTHERWISE PROVIDE
INFORMATION TO BUYER THAT SELLER MAY HAVE REGARDING THE PROPERTY EXCEPT AS
EXPRESSLY REQUIRED IN THIS CONTRACT. ANY INFORMATION, DOCUMENTS, OR REPORTS
SUPPLIED OR MADE AVAILABLE BY SELLER, WHETHER WRITTEN OR ORAL, OR IN THE FORM OF
MAPS, SURVEYS, PLATS, SOIL REPORTS, ENGINEERING STUDIES, ENVIRONMENTAL STUDIES,
OPERATION STATEMENTS, RENT ROLLS, OR OTHER INSPECTION REPORTS PERTAINING TO THE
PROPERTY (INCLUDING, WITHOUT LIMITATION, THE REPORTS) (COLLECTIVELY “SELLER
INFORMATION”) ARE BEING DELIVERED TO BUYER ON AN AS-IS, WHERE IS, AND WITH ALL
FAULTS BASIS, SOLELY AS A COURTESY. SELLER HAS NEITHER VERIFIED THE ACCURACY OF
ANY STATEMENTS OR OTHER INFORMATION IN ANY OF THE SELLER INFORMATION, NOR ANY
METHOD USED TO COMPILE THE SELLER INFORMATION, NOR THE QUALIFICATIONS OF THE
PERSON(S) PREPARING THE SELLER INFORMATION. SELLER MAKES NO, AND BUYER WAIVES
ANY, REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF
LAW AS TO THE ACCURACY, COMPLETENESS, OR ANY OTHER ASPECT OF THE SELLER
INFORMATION.


(f)  

NEITHER SELLER NOR ANY SELLER AFFILIATE IS RESPONSIBLE OR LIABLE TO BUYER OR ANY
SUCCESSOR OR ASSIGNEE OF BUYER, AND, BUYER, ON ITS OWN BEHALF AND ON BEHALF OF
ITS SUCCESSORS AND ASSIGNS, RELEASES AND COVENANTS NOT TO SUE SELLER OR ANY
SELLER AFFILIATE FOR ANY CONSTRUCTION DEFECTS, ERRORS, OR OMISSIONS, OR ON
ACCOUNT OF ANY OTHER CONDITIONS AFFECTING THE PROPERTY, KNOWN OR UNKNOWN. BUYER
IS PURCHASING THE PROPERTY AS IS, WHERE IS, AND WITH ALL FAULTS. BUYER RELEASES
SELLER AND ALL SELLER AFFILIATES AND THEIR EMPLOYEES, OFFICERS, DIRECTORS,
REPRESENTATIVES, AND AGENTS FOR ANY COST, LOSS, LIABILITY, DAMAGE, EXPENSE,
DEMAND, ACTION, OR CAUSE OF ACTION ARISING FROM OR RELATED TO ANY CONSTRUCTION
DEFECTS, ERRORS, OMISSIONS, OR OTHER CONDITIONS AFFECTING THE PROPERTY, KNOWN OR
UNKNOWN. THIS RELEASE WILL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH OF
ITS EXPRESS TERMS AND PROVISIONS, INCLUDING, WITHOUT LIMITATION, THOSE RELATING
TO UNKNOWN CLAIMS, DAMAGES, AND CAUSES OF ACTION. THIS COVENANT RELEASING SELLER
AND ALL SELLER AFFILIATES IS A COVENANT RUNNING WITH THE PROPERTY AND IS BINDING
UPON BUYER, ITS SUCCESSORS AND ASSIGNS.


THE PROVISIONS OF THIS SECTION 9.12 SURVIVE THE CLOSING OR ANY EARLIER
TERMINATION OF THIS CONTRACT.

Section 9.13 Rule of Construction.

Each party and its counsel have reviewed and revised this Contract. The normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party may not be employed in the interpretation of this
Contract or any amendments, schedules, or exhibits to this Contract.

Section 9.14 Effective Date.

The Effective Date of this Contract is the date that both parties have executed,
or initialed any changes to, the final version of this Contract.

Section 9.15 Independent Contract Consideration.

Buyer tenders to Seller and Seller acknowledges receipt of the sum of $100 as
independent and non-refundable contract consideration for any options granted in
this Contract. This independent consideration is in addition to any other
deposits made under this Contract, is earned by Seller upon its execution of
this Contract, and will not be credited against the Purchase Price.

Section 9.16 Counterparts and Facsimile Signatures.

This Contract may be executed in one or more counterparts. Each counterpart is
an original and proof of this Contract may be made without more than one
counterpart. Facsimile signatures are binding on the party providing the
facsimile signatures.

Section 9.17 No Recording.

Buyer covenants that neither it nor any successor or assign will record in any
public records this Contract or any memorandum or affidavit relating to this
Contract. In addition to Seller’s remedies in Section 7.3, if Buyer breaches
this Section 9.17, Buyer will record a release of any such memorandum or
affidavit no later than five (5) days after request by Seller. This Section 9.17
survives the Closing or earlier termination of this Contract and Seller may
enforce specific performance of Buyer’s obligations under this Section 9.17.

Section 9.18 Waiver of Jury Trial.

TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH OF BUYER AND SELLER IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO
ANY OF THE PROVISIONS OF THIS CONTRACT OR ANY DOCUMENT DELIVERED IN CONNECTION
WITH THIS CONTRACT OR THE TRANSACTIONS CONTEMPLATED THEREBY, WHETHER NOW
EXISTING OR HEREAFTER ARISING. EACH OF BUYER AND SELLER AGREES AND CONSENTS THAT
EITHER PARTY MAY FILE AN ORIGINAL COUNTERPART OR COPY OF THIS CONTRACT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF ITS
RIGHT TO TRIAL BY JURY.

Section 9.19 Exchange.

(a)  

Seller may elect to consummate the sale of the Property as part of a so-called
like kind exchange (the “Exchange”) pursuant to Section 1031 of the Internal
Revenue Code of 1986, as amended (the “Code”).


(b)  

If Seller so elects, the following provisions shall apply and Buyer is obligated
to cooperate with Seller in effecting the Exchange only if:


o the Closing Date is not delayed; o Buyer incurs no additional liabilities of
any kind in effecting the Exchange; o Buyer is not required to hold title to the
exchange property at any time;

      •   Seller shall pay all additional costs incurred by Seller and Buyer in
effecting the Exchange, including attorneys’ fees.



[SIGNATURE PAGE FOLLOWS.]

--------------------------------------------------------------------------------

EXECUTED by Seller on this the 24th day of February, 2005.

SELLER: TRIVEST WESTPARK LP, a Texas limited partnership     By: TriVest
Westpark GP, LLC,   a Texas limited liability company,   its General Partner    
    By:        /s/     Ron Taylor                      Ron Taylor, Manager

EXECUTED by Buyer on this the 24th day of February, 2005.

BUYER: BERKSHIRE INCOME REALTY, INC., a Maryland corporation         By:
        /s/ John Kinzer                       Name:           John
Kinzer                  Title            Vice-President                       
Buyer's Tax ID No.                               

--------------------------------------------------------------------------------

The undersigned agrees to hold and disburse the Earnest Money in accordance with
this Contract.

CHICAGO TITLE INSURANCE COMPANY     By:
                                                         
Name:                                             
Title:                                                
Date:                                            , 2005